                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    G & P INVESTMENT ENTERPRISES, LLC,                     Case No. 2:15-CV-907 JCM (NJK)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10     WELLS FARGO BANK, N.A., et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of G & P Investment Enterprises, LLC v. Wells
               14     Fargo Bank, N.A. et al., case number 2:15-cv-00907-JCM-PAL.
               15            On August 4, 2016, the court granted defendants Wells Fargo Bank, N.A. and Federal
               16     Home Loan Mortgage Corporation and intervenor Federal Housing Finance Agency’s motion for
               17     summary judgment (ECF No. 55). (ECF No. 79). On September 2, 2016, plaintiff G & P
               18     Investment Enterprises, LLC filed a notice of appeal. (ECF No. 82). On October 19, 2018, the
               19     Ninth Circuit affirmed this court’s August 4, 2016, order. (ECF No. 88).
               20            As the August 4, 2016, order resolved all pertinent issues in this litigation, the court will
               21     dismiss the remaining claims, enter judgment, and close the case. See Thompson v. Hous. Auth.
               22     of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986) (“District courts have inherent power to
               23     control their dockets.”).
               24            IT IS SO ORDERED.
               25            The clerk shall enter judgment accordingly and close the case.
               26            DATED November 1, 2018.
               27
                                                                    __________________________________________
               28                                                   UNITED STATES DISTRICT JUDGE

James C. Mahan
U.S. District Judge
